Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 1 of 8




                    EXHIBIT 1
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 2 of 8




  From: Michael Ayres <Michael.Ayres@equiti.com>
  Sent: Tuesday, September 17, 2019 9:56 PM
  To: Mario Camara <Mario.Camara@equiti.com>; Felder, Jeffrey D <felderj@SEC.GOV>
  Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman,
  Bonnie <KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers
  <Brian.Myers@equiti.com>; Judita Simkeviciute <Judita.Simkeviciute@equiti.com>;
  Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>; Dan Turner (Enf)
  <Dan.Turner@fca.org.uk>
  Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594-
  RM (U.S. District Court for the District of Colorado)

  Hi Jeff,

  As per mail from Mario below, I am attaching high level report on the CCY Exposures and Equity
  snapshot of each account Blue Isle Markets holds with both Equiti Capital UK and Equiti AM.

  I have added a summary of actions taken so far, along with the proposed process for us executing a full
  closure of open positions, should this be required.

  Thanks
  Mike

                                                     2
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 3 of 8




   Michael Ayres
   Chief Operating Officer

      +442034112657
      69 Wilson Street, London, EC2A 2BB, United Kingdom




   Retail clients:
   CFDs are complex instruments and come with a high risk of losing money rapidly due to leverage. 63.59 % of retail investor accounts lose money when trading
   CFDs with this provider. You should consider whether you understand how CFDs work and whether you can afford to take the high risk of losing your money.

   Professional clients:
   CFDs are complex leveraged products and can result in significant loss potentially in excess of your investment.

   The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the recipient individual or
   entity designated above. You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted
   with this e-mail by or to anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-
   mail or have otherwise received this e-mail in error, please delete this e-mail immediately. Unauthorised interception or use of this e-mail or the information
   contained therein may be a violation of law.

   Equiti Capital and Equiti UK are registered trading names of Equiti Capital UK Limited which is authorised and regulated by the Financial Conduct Authority
   (Firm Reference No 528328).

  From: Mario Camara <Mario.Camara@equiti.com>
  Sent: 17 September 2019 16:24
  To: Felder, Jeffrey D <felderj@SEC.GOV>; Michael Ayres <Michael.Ayres@equiti.com>
  Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman,
  Bonnie <KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers
  <Brian.Myers@equiti.com>; Judita Simkeviciute <Judita.Simkeviciute@equiti.com>;
  Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>; Dan Turner (Enf)
  <Dan.Turner@fca.org.uk>
  Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594-
  RM (U.S. District Court for the District of Colorado)

  Hi Jeff,

  I have passed the request to our operations officer, Michael Ayres, to confirm the consolidated amounts
  with both Equiti Capital UK Ltd. and Equiti AM. @Michael Ayres can you please include such numbers in
  the report you are preparing?



                                                                           3
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 4 of 8


  I can confirm that so far, after discussing the matter with Equiti UK’s board, we have implemented the
  following action plan:

      1.        All accounts under BI entities have been frozen to prevent any funds being withdrawn;
      2.        All BI accounts have been placed as “close only” so that no additional risk can be taken on
                existing funds and exposures can be reduced;
      3.        Mike Ayres, our head of risk and group chief operations officer, is preparing a statement of
                BI open positions and possible actions to close them in an orderly fashion as closing them
                immediately could result in dissipation of account value.

  Please confirm if you agree with this action plan or instruct how it should be amended.

  Also please be aware that earlier this month we received the two withdrawal orders below from Blue
  Isle:


   Date                       Transfer                     Trading Account      Amount
                              Withdrawal
   13/09/2019 13:03           Global Fidelity Bank         70160                500,000.00 USD
                              LTD
                              Withdrawal
   05/09/2019 03:39           Global Fidelity Bank         70160                116,221.00 USD
                              LTD

  Best regards,

  Mario




   Mario Camara
   Global Head of Legal & Compliance

     +971 4 523 2814
     Office 33B, AU Gold Tower, Cluster I, JLT, Dubai, , United Arab Emirates




                                                                 4
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 5 of 8

   The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the individual or entity addressed above.
   You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted with this e-mail message by or to
   anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-mail message or have otherwise
   received this e-mail message in error, please delete the message immediately. Unauthorised interception or use of this e-mail or the information contained therein may be a
   violation of law.



   EGM Futures DMCC Ltd. is registered in the Dubai Multi Commodities Centre (license no. 31573) and is a member of the Dubai Gold and Commodities Exchange and
   licensed by the UAE Securities and Commodities Authority (license no. 607136).

   Futures Contracts in currency pairs, commodities and indices are complex financial products which carry risk of loss to your investment. You should seek professional advice
   before investing.


   Margined FX & Contracts for Difference are complex leveraged products which incur a high level of risk and can result in the loss of all your invested capital; we
   recommend you seek independent financial advice.




  From: Felder, Jeffrey D <felderj@SEC.GOV>
  Sent: Tuesday, September 17, 2019 6:49 PM
  To: Mario Camara <Mario.Camara@equiti.com>
  Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman,
  Bonnie <KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>
  Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594-
  RM (U.S. District Court for the District of Colorado)

  Mr. Camara:

  Thank you for your response and implementation of the freeze. We would appreciate it if you could
  confirm the amount frozen with Equiti Capital UK Ltd.

  Best regards,
  Jeff

  Jeffrey D. Felder
  Senior Counsel, Division of Enforcement
  U.S. Securities and Exchange Commission
  Denver Regional Office
  1961 Stout Street, Suite 1700
  Denver, CO 80294-1961
  tel: 303.844.1107
  felderj@sec.gov


  From: Mario Camara <Mario.Camara@equiti.com>
  Sent: Tuesday, September 17, 2019 2:05 AM
  To: Felder, Jeffrey D <felderj@SEC.GOV>
  Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman,
  Bonnie <KartzmanB@SEC.GOV>; UKFCAInternationalRequests@fca.org.uk;
  Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>
  Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594-
  RM (U.S. District Court for the District of Colorado)

  CAUTION: This email originated from outside of the organization. Do not click links or open attachments
  unless you recognize the sender and know the content is safe.

  Dear Mr. Felder,
                                                                                5
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 6 of 8



  I have received both your email below and the following one containing the password.

  I confirm the successful reception of both Ms. Frederick’s letter and the asset freeze order on Civil
  Action No. 1:19-cv-02594-RM on behalf of Equiti Capital UK Ltd.

  We will comply immediately with such order and await further instructions.

  Best regards,
  Mario A. Camara




                                                       6
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 7 of 8




      Blue Isle – CCY Pair Exposures                                               16:14 BST     17.09.2019


      Aggregated Net Open Positions across all Blue Isle Markets accounts under both Equiti Capital UK Ltd
      and Equiti AM:


      MT4 CCY Pair Symbols exposure:

       MT4 Symbol                                MT4
       AUDCHF                                              39,000.00
       AUDJPY                                             634,000.00
       AUDUSD                                           3,019,000.00
       CADJPY                                                      -
       CHFJPY                                           2,737,000.00
       EURAUD                                             (48,000.00)
       EURCHF                                                      -
       EURJPY                                          23,547,000.00
       EURUSD                                           7,812,000.00
       GBPAUD                                             (22,000.00)
       GBPCHF
       GBPJPY                                            (163,000.00)
       GBPUSD                                          10,571,000.00
       NZDJPY                                             492,000.00
       NZDUSD                                           8,047,000.00
       USDCAD                                            (871,000.00)
       USDCHF                                               1,000.00
       USDJPY                                            (262,000.00)
       XAUUSD                                                  (40.00)



      Actions Taken

         1. MT4 Platform Close-Only – We have set the specific platform symbol set that the client
            trades on to close-only. This means they can attempt to close open positions on a CCY Pair
            basis still
         2. FIX API Close-Only – we have also set the FIX API Account to have a NOP of 0. This
            effectively works to only allow the client to reduce their risk exposure via the FIX API Trading
            connection
         3. XCORE NOP Limit – Xcore NOP Limit has been set to $1m. This means that the client can
            reduce their overall NOP exposures (at time of writing $60m NOP across all accounts) to
            reduce their risk positions but not increase. We set $1m as a buffer to allow for cross
            currency conversion rate variances.

      Process for Position closures (not actioned yet):

         1. Blue Isle Markets Accounts – Equiti Capital UK and Equiti AM will close the clients open
            positions directly on the client terminal which feeds trades automatically through to our
            liquidity providers. We will execute in small ticket sizes and close any offsetting positions
Case 1:19-cv-02594-RM-SKC Document 53-1 Filed 11/18/19 USDC Colorado Page 8 of 8




             between accounts based on CCY Pair, or where application single CCY netting. This will
             reduce the overall equity impact and reduce market impact on closure of any positions
             feeding into the FX Market.
          2. Once (1) is complete – The next step would be to remove give-up rules from the PAMM
             accounts that Blue Isle Markets uses and then have Equiti US (as they provide the White
             Label Service to Blue Isle Markets) go into the PAMM account and close the open positions
             using a pre-defined manager in order to not duplicate the trades being sent to Equiti Capital
             UK or Equiti AM (as the liquidity provider).

      The reason for (2) above is that Blue Isle use the WL service independently of Equiti Capital UK and
      Equiti AM. The steps taken in (1) will not feed the trades ‘upstream’ to the PAMM accounts that Blue
      Isle uses to trade. This are serviced via Equiti US.

      The result of both points above will be that all open positions are closed, and any open profit/loss
      will be crystallised into the respective accounts.

      An important point to note is that whilst the Process for Position closures has not been actioned
      there is an exposure that remains open based on the ccy pair positions the client had open ($60m
      NOP). These positions can therefore fluctuate in their value and the overall equity on the clients’
      accounts can increase/decrease.

      Below is table of client equity per account, per entity:

       Entity                  MT4 Login    Name                        Equity
       Equiti Capital UK Ltd        70160   Blue Isle Markets            10,710,808.00
       Equiti Capital UK Ltd        70255   Blue Isle Markets                18,585.00
       Equiti Capital UK Ltd        70167   Blue Isle Markets - (EUR)     1,422,944.60
       Equiti Capital UK Ltd        70166   Blue Isle Markets - (GBP)       757,485.00
       Equiti AM                    80013   Blue Isle Markets Inc       - 3,087,050.00
       Consolidated Group                                                 9,822,775.60

      Total Equity stands at $9,822,722.60
